Title: From George Washington to Anthony Wayne, 6 October 1780
From: Washington, George
To: Wayne, Anthony


                  
                     
                     Dear Sir
                     Head Quarters Orange Town 6th October 1780
                  
                  You will be pleased to march tomorrow Morning at day light with
                     the first Pennsylvania Brigade by the shortest Route to Paramus, and from
                     thence to the Army, which will be in the neighbourhood of Prekaniss. I am Dear
                     Sir Your most obt Servt
                  
                     Go: Washington
                  
                  
                     Be pleased to direct the Quarter Master at the Ferry to
                        forward Genl St Clairs Letter immediately to him.
                  
                  
               